September 7, 2007 U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Attn: Derek Swanson Re:Charter Communications Inc.'s Schedule 14C: Responses to SEC Comments Dear Sir: Reference our phone conversation last week in which you provided us with comments on Charter Communications, Inc.'s ("Charter") preliminary Schedule 14C filed with the Securities and Exchange Commission on August 15, 2007.Attached is Amendment #1 to the preliminarySchedule 14C, which incorporates your comments and our responses.For your convenience we have listed your comments below and referenced the new sections of the Amendment #1 to the preliminary Schedule 14C which respond to your comments. 1.Include a full discussion of the rights plan and how it relates to the proposal to increase the number of authorized shares. We have included a section in the Amendment #1 to the preliminary Schedule 14C entitled "The Rights Agreement" which provides a full description of the plan and how it will operate. 2.
